DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-22 and 38-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/2022.
As Applicant did not traverse the restriction requirement, it is hereby deemed proper and made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 46 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 24 and 46 set forth new compositions and component ranges which differ from the claims they depend on, claims 23 and 45. If claims 24 and 46 further limit claims 23 and 45, respectively, it is unclear how they do so. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 23-37 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154437).
Regarding claims 1-3, Mark teaches a build material filament for additive manufacturing comprising at least 50% vol of powder metal and a first binder (¶ 5). The binder is ostensibly the balance of the build material filament (and thus constitutes 0%-50% of the build material) and comprises a polymer (corresponding to a non-soluble binder component) in addition to a softening component such as petrolatum (¶ 7). These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 4, the average diameter of the powder metal is 8 microns (¶ 41).
Regarding claim 5, Mark teaches that stearic acid may be included (¶ 151) as part of a pyrolysable binder including other components and comprising about 5%-10% of the material (¶ 148).
Regarding claim 6-7, Mark teaches the polymer of the binder may be selected from LLDPE (¶ 151), HDPE or polypropylene (¶ 170).
Regarding claims 8-9, Mark teaches the build material may include a wax (¶ 7). Mark teaches possible waxes include microcrystalline wax and bees wax (¶ 170), as well as carnauba and paraffin wax (¶ 151).
Regarding claim 10, Mark teaches the binder may include liquid hydrocarbon (¶ 168).
Regarding claim 11, Mark teaches the binder may contain an alkane (¶ 7) or polyolefin (¶ 172), these being generic to the claimed cyclohexane and polyalphaolephin. As there is no apparent criticality to the selection of these components, Mark is considered to render the claimed species obvious given the limited number of potential species.
Regarding claim 12, Mark teaches the polymer may include ethylene vinyl acetate copolymer (¶ 170) and polyolefin copolymerized with polypropylene (¶ 151).
Regarding claims 13-15, Mark teaches a build material filament for additive manufacturing comprising at least 50% vol of powder metal, which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. Mark does not expressly teach a flexural strain. However, Mark teaches that the build material filament is able to be bent or wound without breaking (¶ 169). Since the purpose of having a high flexural strain is to be able to bend without breaking (see Spec., e.g., Table 4), one of ordinary skill in the art would expect the build material filament of Mark to have the claimed flexural strain properties, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 23-24, Mark teaches a build material filament for additive manufacturing comprising at least 50% vol of powder metal and a first binder (¶ 5). The binder is ostensibly the balance of the build material filament (and thus constitutes 0%-50% of the build material) and comprises a polymer (corresponding to a non-soluble binder) (¶ 7). In addition, Mark teaches that the binder may contain LLDPE (¶ 151) and ethylene vinyl acetate copolymer (¶ 170), as well as polyolefin resins (¶ 151), corresponding to the claimed low molecular weight hydrocarbon resin tackifier. These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 25, Mark teaches a build material filament for additive manufacturing comprising at least 50% vol of powder metal and a binder which can be debound (¶ 5). Mark also teaches the filament can be wound around a bend radius of more than 2 cm (¶ 9) and does not break when wound (¶ 169). The prior art ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 26-28, Mark teaches a build material filament for additive manufacturing comprising at least 50% vol of powder ceramic and a second binder (¶ 5). The binder is ostensibly the balance of the build material filament (and thus constitutes 0%-50% of the build material) and comprises a polymer (corresponding to a non-soluble binder component) in addition to a softening component such as petrolatum (¶ 7). These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 29, Mark teaches 50% or more of the powder has a diameter of less than 10 microns (¶ 48), which indicates a median diameter of 10 microns or less.
Regarding claim 30, Mark teaches that stearic acid may be included (¶ 151) as part of a pyrolysable binder including other components and comprising about 5%-10% of the material (¶ 148).
Regarding claims 31-32, Mark teaches the polymer of the binder may be selected from LDPE, HDPE or polypropylene (¶ 170).
Regarding claims 33-34, Mark teaches the build material may include a wax (¶ 7). Mark teaches possible waxes include microcrystalline wax and bees wax (¶ 170), as well as carnauba and paraffin wax (¶ 151).
Regarding claim 35, Mark teaches the binder may include liquid hydrocarbon (¶ 168).
Regarding claim 36, Mark teaches the binder may contain an alkane (¶ 7) or polyolefin (¶ 172), these being generic to the claimed cyclohexane and polyalphaolephin. As there is no apparent criticality to the selection of these components, Mark is considered to render the claimed species obvious given the limited number of potential species.
Regarding claim 37, Mark teaches the polymer may include ethylene vinyl acetate copolymer (¶ 170) and polyolefin copolymerized with polypropylene (¶ 151).
Regarding claims 45-46, Mark teaches a build material filament for additive manufacturing comprising at least 50% vol of powder ceramic and a second binder (¶ 5). The binder is ostensibly the balance of the build material filament (and thus constitutes 0%-50% of the build material) and comprises a polymer (corresponding to a non-soluble binder component) (¶ 7). In addition, Mark teaches that the binder may contain LLDPE (¶ 151) and ethylene vinyl acetate copolymer (¶ 170), as well as polyolefin resins (¶ 151), corresponding to the claimed low molecular weight hydrocarbon resin tackifier. These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 47, Mark teaches a build material filament for additive manufacturing comprising at least 50% vol of powder ceramic and a binder which can be debound (¶ 5). Mark also teaches the filament can be wound around a bend radius of more than 2 cm (¶ 9) and does not break when wound (¶ 169). The prior art ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784